Citation Nr: 0920308	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-27 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from August 1944 to January 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a remand for another VA examination is 
required for two reasons.  First, a remand is required for a 
new VA examination because the November 2006 examiner, who 
diagnosed the Veteran with schizophrenia and Alzheimer's, and 
opined that the appellant was not competent because of his 
non service connected Alzheimer's, did not opine which 
adverse symptomatology noted at the examination was due to 
the service connected schizophrenia or provide an opinion as 
to whether the Veteran's Global Assessment of Functioning 
(GAF) score of 30 was attributable to his service connected 
schizophrenia as opposed to his non service connected 
Alzheimer's.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (per curiam) ("when it is not possible to separate 
the effects of the [service-connected condition and the non-
service-connected condition], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  

Second, the Board finds that a remand for another VA 
examination is required because the Veteran's adverse 
psychiatric symptomatology has become significantly worse 
since the November 2006 VA examination.  Specifically, the 
more contemporaneous treatment records found in the claim's 
file show that the Veteran is in a nursing home and VA 
treatment records both note that he can no longer take care 
of himself and his GAF score is as low as 15 (suggesting that 
his psychiatric disability is manifested by "[s]ome danger 
of hurting self or others . . . or occasionally fails to 
maintain minimal personal hygiene . . . or gross impairment 
in communication."  AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994)).  Therefore, a VA examination is also 
required to ascertain the current severity of his 
schizophrenia.  See 38 U.S.C.A. § 5103A(d) (West 2002); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

Lastly, the Board finds that a remand is required because, 
while the Veteran's wife notified the November 2006 VA 
examiner that the claimant received treatment for his 
schizophrenia at Mary Mount Hospital, his treatment records 
from that facility do not appear in the claim's file.  See 
38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. 
App. 320 (1992); see also Jolley v. Derwinski, 1 Vet. App. 37 
(1990) (when reference is made to pertinent medical records, 
VA is on notice of their existence and has a duty to assist 
the Veteran to attempt to obtain them).  While the appeal is 
in remand status, VA should also obtain and associate with 
the record any of the Veteran's outstanding records from the 
Cleveland VA Medical Center and Ohio Veteran's Home.  Id.

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  After obtaining all needed 
authorizations, the RO/AMC should obtain 
and associate with the claims file the 
Veteran's treatment records from Mary 
Mount Hospital as well as any outstanding 
records from the Cleveland VA Medical 
Center and Ohio Veteran's Home.  If any 
of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the claimant notified in 
writing.  As to the VA treatment records, 
because these are Federal records, if 
they cannot be secured, a written 
unavailability memorandum must be 
prepared and added to the claims folder, 
and the Veteran offered an opportunity to 
respond.

2.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded a psychiatric 
examination.  The claim's folder is to be 
provided to the examiner for review in 
conjunction with the examinations.  In 
accordance with the AMIE worksheet for 
rating schizophrenia, the examiner is to 
thereafter provide a detailed review of 
the Veteran's history, current 
complaints, and the nature and extent of 
his schizophrenia without regard to his 
non service connected Alzheimer's.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished.  

In addition, to any other 
information provided pursuant to the 
AMIE worksheet, the examiner should 
expressly state which of the adverse 
symptomatology seen on examination 
are due to his service connected 
schizophrenia without regard to his 
non service connected Alzheimer's 
and provide an opinion as to the 
Veteran's GAF score due to his 
service connected schizophrenia 
without regard to his non service 
connected Alzheimer's. 

If it is not possible to make the 
above distinctions, the examiner 
should state so.

3.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated VCAA notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159 (2008).  The updated VCAA notice 
should include, among other things, 
notice of the relevant rating criteria as 
well as a request that the Veteran 
provide VA with evidence showing how his 
disability interferes with work and 
activities of daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
whether "staged" ratings are 
appropriate.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

